Citation Nr: 0724413	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  95-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether basic eligibility exists for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1993.  

This appeal arises from an August 1994 Educational Award 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO in October 1997 and September 1999 for additional 
development.  The development ordered has been completed to 
the extent possible.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran served on active duty from  September 4, 1990 
to May 10, 1993.  

2.  The veteran's DD Form 214 reflects that the separation 
authority was "AR 635-200 PARA 16-5(b);" the separation code 
was "KGF;" and the narrative reason for separation was 
"LOCALLY IMPOSED BAR TO REENLISTMENT."  

3.  The term of enlistment was 4 years and the separation was 
voluntary after the veteran was informed he would not be 
allowed to reenlist.  

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code. 38 U.S.C.A. § 3011 (West 2002 & Supp. 
2005); 38 C.F.R. § 21.7042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his application for VA educational benefits 
in August 1994 prior to the passage of the legislation 
requiring VA to notify and assist claimants.  The veteran has 
not been notified of those regulations.  

There are some claims to which those regulations do not 
apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on interpretation of the law, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). The Court has also 
held that compliance with the regulations is not required if 
additional evidence could not possibly change the outcome of 
the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  

In this case no additional development would result in a 
finding that the veteran was eligible for benefits.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  For 
the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The legal criteria governing 
eligibility for Chapter 30 educational assistance benefits 
are specifically set forth in 38 U.S.C.A. § 3011(a)(1) (West 
2002 & Supp. 2005) and 38 C.F.R. § 21.7042 (2006).  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042(a)(1), eligibility may be established when an 
individual first entered into active duty as a member of the 
Armed Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042(a)(2) (2006).

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was 
discharged or released from active duty for any one of the 
following reasons: (i) For a service-connected disability, or 
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or (iii) Under 10 U.S.C. 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty of an obligated 
period of active duty that is less than three years, or (B) 
After completing 30 continuous months of active duty of an 
obligated period of active duty that is at least three years, 
or (v) Involuntarily for the convenience of the government as 
a result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5)(2006).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A (West 
2002 & Supp. 2005).  

Educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives. 38 U.S.C.A. § 
3018B(West 2002 & Supp. 2005); 38 C.F.R. § 21.7045 (2006).  

Factual Background and Analysis.  The veteran indicated in 
his Application for Education Benefits, VA Form 22-1990, that 
he was applying for educational benefits under the Montgomery 
GI Bill-Active Duty Assistance Program (Chapter 30).  He 
served on active duty from September 4, 1990 to May 10, 1993.  
He had no other service.  He had completed twelve years of 
school.  

His DD Form 214 reveals he entered service on September 4, 
1990 and was separated on May 10, 1993.  The type of 
separation was a discharge.  The separation authority was 
based on AR 635-200 PARA 16-5(b).  The narrative reason for 
separation was a locally imposed bar to reenlistment.  His 
separation code was KGF and reentry code was 3.  

An Education Award, VA Form 22-8945, denied the veteran's 
request for educational assistance.  The disallowance was 
based on a finding that the veteran did not have sufficient 
qualifying service.  

In his September 1994 notice of disagreement the veteran 
acknowledged that he had not completed his full service 
obligation.  He asserted he was entitled to some of his 
benefits due to the "20-30 Clause."  He contended it stated 
that if a soldier had completed 2 years, 6 months of his or 
her 4 year service obligation that they are entitled to a 
prorated amount of their benefits.  Before he had decided 
that he could not overcome his bar to reenlistment he visited 
his Army Education Advisor.  She had explained to him the 
Twenty-Thirty Clause and showed him the requirements in the 
Army Regulations.  Speaking with her had helped him decide on 
his course of action.  

In November 1997 the RO wrote to the veteran and requested he 
forward any copies in his possession of the Twenty-Thirty 
Clause to VA.  

The veteran's folder includes a September 1998 communication 
between VA and the Army.  VA asked for them to inform VA of 
the veteran's initial obligated period of active duty and 
whether the veteran had been separated due to any of the 
reasons set out in 38 C.F.R. § 21.7042(a)(5).  The Army 
responded as follows:  (The veteran's) TOS was 4 years.  (The 
veteran) was not separated for any reason set forth in 
38 C.F.R. § 21.7042(a)(5).  His Separation Code "KGF" is 
"Bar to Reenlistment" and falls under the category of 
"Other Separation to Civilian Life."  A reentry code of 3 
means his reentry is not in the best interests of the 
military service.  

The veteran served for less than 3 years on active duty.  His 
term of enlistment was 4 years.  Thus, he did not serve for 
at least three years of continuous active duty to qualify per 
38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).  

However, as noted above, the veteran might still be eligible 
if he was discharged due to service-connected disability, a 
pre-existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty; or for 
the convenience of the Government, with not less than 30 
months of continuous active duty if the obligated period of 
active duty of the individual was at least 3 years or not 
less than 20 months if the obligated period of active duty 
was 2 years; or was discharged involuntarily for the 
convenience of the Government as the result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).  

The veteran does not meet the cited criteria.  The veteran 
was not discharged due to service-connected disability, a 
pre-existing medical condition, hardship, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty.  He was 
discharged at his own request after being informed he would 
not be allowed to reenlist.  The veteran acknowledged in his 
notice of disagreement that it was his decision to leave 
rather than to stay in service and try to overcome his bar to 
reenlistment.  He was not discharged involuntarily for the 
convenience of the Government as the result of a reduction in 
force or voluntarily under the incentive program provided at 
10 U.S.C.A. § 1174a or 1175.  

The appellant has reported that he was misinformed by 
personnel regarding his eligibility status prior to making 
his decision to request a discharge.  The Court has held that 
the remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve payment of benefits where the statutory 
eligibility requirements for those benefits have not been 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  In 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) the Court held 
that payment of government benefits must be authorized by 
statute, the fact that a veteran may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits.  

The veteran does not have the requisite active service for 
Chapter 30 educational benefits.  The Board has no authority 
to create exceptions, or to overturn or to disregard this 
very specific limitation on the award of Chapter 30 
educational benefits. 38 U.S.C.A. § 7104(a).  Therefore, the 
Board concludes that there is no legal basis for a grant of 
those benefits, and the veteran's claim must be denied.  
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit.)  


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


